FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 25, 2022

                                      No. 04-22-00249-CV

                      IN THE INTEREST OF S.J.S. AND J.P., Children

                   From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00577
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER
       This is an accelerated appeal of the trial court’s order terminating appellants mother
and father’s parental rights. Appellee’s brief was originally due to be filed on July 25, 2022.
On July 25, 2022, appellee filed a motion requesting an extension of time to file its brief.

         The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

       The motion is GRANTED, and appellee’s brief must be filed no later than August
15, 2022. Given the time constraints governing the disposition of this appeal, further
requests for extensions of time will be disfavored.



                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court